Order                                                               Michigan Supreme Court
                                                                          Lansing, Michigan

  January 25, 2008                                                          Clifford W. Taylor,
                                                                                     Chief Justice

                                                                           Michael F. Cavanagh
                                                                           Elizabeth A. Weaver
                                                                                  Marilyn Kelly
                                                                             Maura D. Corrigan
  133394                                                                   Robert P. Young, Jr.
  133396                                                                   Stephen J. Markman,
  133400-133406 & (74)                                                                    Justices




  DAIMLERCHRYSLER CORPORATION, 

          Petitioner-Appellee, 

  v    	                                             SC: 133394
                                                     COA: 267565
                                                     Oakland CC: 05-064732-AA
  STATE TAX COMMISSION and 

  DEPARTMENT OF ENVIRONMENTAL 

  QUALITY,

            Respondents-Appellees,

  and 

  CITY OF AUBURN HILLS,

             Respondent-Appellant.               

  ______________________________________
  FORD MOTOR COMPANY, 

           Petitioner-Appellee, 

  v    	                                             SC: 133396
                                                     COA: 262500
                                                     Wayne CC: 04-430612-AA,
  STATE TAX COMMISSION and                            04-430613-AA, 04-430614-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Respondents-Appellees,

  and 

  CITY OF DEARBORN,

             Intervening Respondent-Appellant.       

  _______________________________________
  FORD MOTOR COMPANY, 

           Petitioner-Appellee, 

  v    
                                             SC: 133400-02
                                                     COA: 262487, 262488, 262500
                                                     Wayne CC: 04-430612-AA,
  STATE TAX COMMISSION and            	               04-430613-AA, 04-430614-AA
                                                                             2

DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Respondents-Appellants,
and
CITY OF DEARBORN,
           Intervening Respondent-Appellee.
_______________________________________

DETROIT DIESEL CORPORATION,
          Petitioner-Appellee,
          Cross-Appellant,
v                                             SC: 133403
                                              COA: 263188
                                              Wayne CC: 04-430915-AA
STATE TAX COMMISSION and
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Respondents-Appellants,
         Cross-Appellees,
and
CHARTER TOWNSHIP OF REDFORD,
           Intervening Respondent-Appellee,
           Cross-Appellee.
_______________________________________

FORD MOTOR COMPANY,
         Petitioner-Appellee,
v                                             SC: 133404
                                              COA: 264154
                                              Wayne CC: 05-507760-AA
STATE TAX COMMISSION and
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
           Respondents-Appellants.
_______________________________________

DAIMLERCHRYSLER CORPORATION,
        Petitioner-Appellee,
v                                             SC: 133405
                                              COA: 265686
                                              Washtenaw CC: 2005-000250-AA
STATE TAX COMMISSION and
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Respondents-Appellants,
and
TOWNSHIP OF SYLVAN,
           Respondent-Appellee.
_______________________________________
                                                                                                               3



DAIMLERCHRYSLER CORPORATION,
        Petitioner-Appellee,
v                                                                 SC: 133406
                                                                  COA: 267565
                                                                  Oakland CC: 05-064732-AA
STATE TAX COMMISSION and
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Respondents-Appellants,
and
CITY OF AUBURN HILLS,
           Respondent-Appellee.
_______________________________________

       On order of the Chief Justice, the joint motion for extension of the time for filing
by appellants and cross-appellants and for a corresponding extension for appellees and
cross-appellees is considered and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 25, 2008                    _________________________________________
                                                                             Clerk